 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BM RhoadsH R GrimmB G KriebelW L BoyerR N MillirenR E MyersP J O'BrienD W MilfordC E BestJW RitcheyG W DunkleJ J CorbettP L SollingerC R BurrellE R KahlW S ShawF M ShickB CorbettC H HetzlerP L CrapeR H FairC A McMurdyA R McGinnisC H JacksonR B RittsJD WetzelL E ConferL E RhoadsD R ShoupE H ShoupK D YinglingH H DottererC L BellR D GarrisB E CrawfordW L McNanyW G ChampionH E WinklerW T LaytonF E LongnakerW L SweetappleR F GerwickR J GrimmJW HughesD M DavisJ E LouiseJE HughesC A LeopoldA R Russell, JrL E GerwickW C ShafferW D WellerV L McGinnisD E ShrefflerJ R KriebelA P SpirnockW W KurtzJ C WellerH R KlmglerC B BottzF T RussellF J HofackerW R KahlF D MiddletonR E LepleyF, H AllenA R LogueJL CroppJ J LehnorttG W WinslowG M KhngmanF K UhlottG H BechtelF P SayH E KahlJL FlemingG F GerwickM E AndrewsD M RittsGSRittsI F GatesD W WikeR C LevyD W DittmanK 0 AltmanJA DefibaughD J McGinnisD R ConferF L ShawlH F GrimmG A, BechtelV A KunselmanH D. CoursonW G BerlinJR StahlmanD S Konkle, JrL A MurrayJ L KlmglerD W Schreffler, JrC K MainsE V AshbaughR E FlemingL C AltmanE M HunsbergerD A ElderG S LongR V O'BrienJ C ThompsonD S KonkleF FacingD W KunselmanR C SollingerT N AndersonR R Douglas,L M StewartIA ShefferH A FlemingC L AceIA NovakC L SayP 0 SmithH A EckelE J FisherJM RussellL M McElhattanL H PattersonJ I WetzelH R ShanerW J SteeleA LouiseC C CottermanJ T WellerM D RhoadesC A JordanC D KriebelUnited States Gypsum CompanyandUnited Stoneand AlliedProductsWorkersof America,AFL-CIO,Petitioner.Case No-39-RC-1252August 7,1958DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before C L Stephens, hear-ing officerThe hearing officer's rulings made at the hearing are freehorn prejudicial error and are hereby affirmedPursuant to the provisions of Section 3 (b) of the Act, the Board'has delegated its powers in connection with thiscase to a three-121 NLRB No 53 UNITED STATES GYPSUM COMPANY371member'panel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The parties agree that a production and maintenance unit at theEmployer's New Braunfels, Texas, plant, excluding office and plantclerical employees, professional employees, administrative employees,testers, the master mechanic, maintenance group leader, and all super-visors as defined in the Act, is appropriate for purposes of collectivebargaining.The parties disagree as to the following classificationswhom the Employer would exclude as supervisors.In support of its request for the exclusion of these classifications,the Employer cites a previous decision of the Board, involving thesame plant, in which these classifications were excluded.'However,in that case, the unit found appropriate was stipulated by the parties.In this proceeding, the record as regards the duties and responsibil-ities of these workers is more detailed.We therefore do not considerthe prior decision as determinative of the issues raised herein.Head sorters:the kiln department is divided into two divisions, theshaft kiln division and the rotary kiln division.The head sorterswork in the shaft division usually with a crew of three men.Thehead sorter must see to it that the raw material going into the con-veyor for the kilns is properly examined and inferior material ex-cluded.He must also see to it that the quality of the lime producedmeets specifications.The usual precedure is for the foreman' to giveinstructions to' the head sorter who carries them out with, his crew.The head sorter is more skilled than the others, and has also had moreexperience, but the major authority and direction are in the fore-man.When work is slack, the foreman may order the-head sorterto do other work with his crew, such as cleaning up and doing otherminor repairs.The head sorter receives $1.24 an hour as opposedto $1.16 and $1.12 for the men who work with him, whereas the fore-man is salaried and receives 33 percent above the head sorter's rate.Shaft firemen "A":These men work in the shaft kiln divisionusually with a crew of two men, one of whom is called a drawer andworks on the floor below the shaft fireman, and the other who is calleda. charger works on the floor above. The shaft fireman is responsiblea Case No. 39-RO -852 (unpublished). 372DECISIONS OF NATIONALLABOR RELATFOXS BOARDfor seeing to it that the kilns are properly charged 'with the rightamount of stone and are run at the proper temperature- The firemankeeps records of the quantity of gas berried in the. 10h,and read§.meters after each draw.The shaft fireman exercisessomedirectionover the other two, but subject to the direction, of the kiilriforeman.He receives $1.48 an hour as opposed to the charger who) gets $1.21,.but this is 25 percent less than the kilnforeman.Rotary kiln firemen "A":These men, work in the, rotary" division,of the kiln department which contains equipment ' known as. a rotarykiln.This is a highly mechanized kiln;, which is operated! by I rotaryfireman and 1 helper on each shift. It operates 2"4-hours- a day and 7,days a week.The duty of the rotary fireman is to, see. to, it that thekiln is properly charged and to keep. records of readings on theinstruments of the control panel.They receive, 36 cents per hourmore than their helpers. This classification did not exist at the timeof the last certification, but it was included in the last contract.TheEmployer would exclude them, like the other alleged supervisors,from the unit."Master mechanics class "A":These men are attached to, the engi-neering department, doing all kinds of repairs, usually with the help.of at least two men.Although they have some responsibility forthe work of their crews, general responsibility is fixed in the mastermechanic or mechanic foreman, as he is called, or the maintenancegroup leader.They receive $1.60 an hour which is 6 cents more thanthe mechanic "B" under them.The head driller:The head driller or blaster works in the quarrydepartment, headed by a superintendent under whom are two foremen.He works with a crew, usually of three men, and directs blastingoperations under the supervision of the foreman.He is responsiblefor the proper loading of the blast holes and scaling the face of thequarry after the blast.He is paid $1.36 an hour, which is 15 centsmore than the men who work with him and is 35 percent less thanhis foremanis paid.The Employer concedes and the record shows that: The employeesin the above disputed categories are hourly paid as opposed to fore-men who are salaried; they receive overtime pay which foremen donot; they .are .not entitled to bonus payments to which benefit fore-men are entitled; they receive no sick leave, which foremen receive;and they do not sign discharge forms, which function is performedby foremen. -The Employer contends, however, that the disputed classificationsare supervisory'because they responsibly direct other employees.Thewitnesses in the disputed classifications specifically denied that theyexercised any supervisory powers, one witness stating that he hadbeen told he was a supervisor only the night before the hearing.We UNITED STATES GYPSUM COMPANY373findthat none of the foregoing classifications appears toexercise moreauthority or responsibility than is customary for the more experiencedand skilled member of any, craft or highly specialized mechanicalcrew.To adopt the Employer's theory could, in the nature of theEmployer's operations, result ultimately in a request for the exclusionof all employeesexcept the lowest paidclassificationin each,separateoperation,a reductio ad absurdumapproached by the Employer'scontentions herein.Moreover, as noted in another case involving the Employer : 2Before commenting on the detailed work of each disputedcategory, we note another element in the total picture of thiscase, which the Board has consistently deemed highlypersuasivein the ultimate determination of supervisoryissues.If we wereto exclude the employees in the disputed categoriesas super-visors, the ratio of supervisors to rank-and-file employees wouldbe highly disproportionate.For example, in the kiln department there is a kiln superintendent,a kiln foreman, and, according 'to the Employer's contentions, 3 hourlysupervisors, the head sorter, the shaft fireman, and the rotary fire-man-all these supervisors for 6 rank-and-file employees. In suchsituations, the Board has found the disputed categories not to be super-visors.'Accordingly, we find that the head sorters, the shaft firemen"A;" the head driller, and the master mechanic "A" are not super-visors and constitute a proper residual group.As the foregoing employees are not supervisors but production andmaintenance, workers, they have a clear community of interest withthe remaining employees and appropriately belong in the same bar-gaining unit with them.4However, as they have been excluded inthe past from the present existing bargaining unit and from thepertinent collective-bargaining agreements, they are now entitled toa self-determination election for the purpose of deciding, as a separategroup, whether they wish to be represented by the Petitioner andadded to the existing bargaining unit .kWe also find that the rotarykiln fireman "A" is not a supervisor. Because this classification hasbeen included in the bargaining unit, we find that he is not a part ofthe residual group but is included in the production and maintenanceunit presently represented by the Petitioner.Accordingly, we shall direct separate elections in the followinggroups of employees at the Employer's New Braunfels, Texas, plant :2 United States Gypsum Company,119 NLRB 1415.a United States Gypsum Company,118 NLRB 20.118 NLRB 20.CfUnited States Gypsum Company,120 NLRB 906, wherein the Board found, on the basis of the record, therein, that certainclassifications were not supervisors within the meaning of the Act.The Zia Company,108 NLRB 1134, as amended,109 NLRB 312, 862.- 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. All production and maintenance employees including the rotarykiln firemen "A," but excluding office clerical employees, plant clericalemployees, professional employees, administrative employees, testers,the master mechanic, the maintenance group leader, and all super-visors as defined in the Act.B. All mechanics Class "A," " shaft firemen "A,"- head' sorters, andthe head driller, excluding all other employees and all supervisors asdefined in the Act.If a majority of employees in voting group B vote against the Pe-titioner, they will be taken to have indicated their desire to remainoutside the presently recognized unit, and the Regional Director is'instructed to issue a certificate of results of election to that effect. Ifa majority in voting group A only cast their ballots for Petitioner,they will have indicated their desire to be represented by the Peti-tioner, and the Regional Director is instructed to issue a certificationof representatives to the Petitioner as to this unit, which we find underthe circumstances to be appropriate.On the other hand, if a majority in voting group B vote for thePetitioner; that group will appropriately be included in the presentlyrecognized unit and their votes shall be pooled with those in votinggroup A.6 If a ,majority of the pooled group select the Petitioner,the 'Regional Director is instructed to issue a certification of repre-sentatives to Petitioner for such unit, which, under the circumstances,we find appropriate.[Text of Direction of Elections omitted from, publication.]6 In the event the votes are pooled,they shall be accorded their face value.S. S. Kresge CompanyandRetail Store Employees Union, Local344, affiliatedwith Retail Clerks International Association,AFL-CIOand Hotel and Restaurant Employees and Bartend-ers International Union,Local243,AFL-CIO,Petitioners.Cases No's. 14-RC-3310 and 14-RC313. August 7, 1958SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election issued by theBoard on January 30, 1958,1 an election by secret ballot was con-ducted on February 20, 1958, under the direction and. supervision ofthe Regional Director for the Fourteenth Region among the em-ployees in the unit found appropriate by the Board.At the close ofthe elections, the parties were furnished a tally of ballots which1 Not published.121 NLRB No. 50.